DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 8/9/19, 12/16/19, and 2/9/21 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea et al. (US 2007/0294029 A1) in view of Lalonde et al. 
(US 2018/0172450 A1), and Brian Alexander Paden (WO 2017/139613 A1, applicant’s submitted IDS document).
	As per claims 1 and 13, D’Andrea et al. disclose a method for coordinating movements of a plurality of robots configured to operate in a shared workspace, one or more non-transitory computer-readable media, comprising: for each robot in the plurality of robots: identifying a set of tasks assigned to the robot (see at least 
D’Andrea et al. do not explicitly disclose a 3D model a volume of space. However, Lalonde et al. disclose for each candidate motion plan: generating a 3D model that represents a volume of space through which the robot would move in executing the sequence of motions represented by the candidate motion plan (see at least [0197-0198], and [0269-0273]), and determining a score for the candidate motion plan, the score based at least on a characteristic of the sequence of motions represented by the candidate motion plan or a characteristic of the volume of space represented by the 3D model for the motion plan (see at least [0003-0004], [0041-0044], [0076-0080], [0197-0198], [0222-0233], and [0269-0273]); determining, using the 3D models corresponding to the candidate motions plans of the plurality of robots, 
In addition, a third reference to Brian Alexander Paden also disclose generating a 3D model that represents a volume of space through which the robot would move in executing the sequence of motions represented by the candidate motion plan see at least [0010-0014], [0019]), and determining a score for the candidate motion plan, the score based at least on a characteristic of the sequence of motions represented by the candidate motion plan or a characteristic of the volume of space represented by the 3D model for the motion plan (see at least [0051-0054], [0059-0060], [0065-0069]), and determining, using the 3D models corresponding to the candidate motions plans of the plurality of robots, conflicts between candidate motion plans of different robots in the plurality of robots (see at least [0107-0113]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of D’Andrea et al. by combining a 3D model a volume of space for planning optimum motion path for mobile unit through an environment.
As per claims 2 and 14, D’Andrea et al. disclose for each robot in the plurality of robots: identifying a plurality of sets of tasks assigned to the robot (see at least [0031], [0040], [0044-0049], and [0055-0058], all para. disclose 
	As per claims 3 and 15, D’Andrea et al. disclose generating a plurality of clusters of tasks by assigning each task in the set of tasks to one of the multiple clusters (see at least [0031], [0040], [0044-0049], and [0055-0058]); and for each cluster of the multiple clusters, identifying one or more candidate robots from the plurality of robots to perform the tasks in the cluster (see at least [0058-0061]).
	As per claim 4, D’Andrea et al. disclose generating a plurality of clusters of tasks by assigning each task in the set of tasks to one of the multiple clusters comprises determining an approximate solution to the traveling salesman problem (see at least [0044-0050], [0053], and [0058-0061]).
	As per claims 5 and 16, D’Andrea et al. disclose a characteristic of the sequence of motions represented by the candidate motion plan includes an 
	As per claims 6 and 16, D’Andrea et al. disclose a characteristic of the sequence of motions represented by the candidate motion plan includes an estimated complexity of a path traced by the robot during execution of the motion plan (see at least [0058-0061] disclose resource scheduling module determine an appropriate path to avoid collisions with other mobile units; and [0083-0091] disclose planning plurality of path and may assign a priority to each of the generated paths to allow mobile units to successfully traverse the path to complete the assigned tasks).
	As per claims 7 and 17, D’Andrea et al. do not explicitly disclose3D model for the motion plan.  However, Ladonde et al. disclose a characteristic of the volume of space represented by the 3D model for the motion plan includes the amount of space encompassed by the 3D model (see at least [0198], and [0202-
	As per claims 8 and 18, D’Andrea et al. disclose obtaining a workcell cost map, the workcell cost map describing costs associated with a robot occupying different portions of space in the shared workspace; and wherein, for each robot in at least a subset of the plurality of robots and for each candidate motion plan in at least a subset of the plurality of candidate motion plans for the robot, determining the cost for the candidate motion plan comprises: determining various portions of space that the robot would move through in executing the sequence of motions represented by the candidate motion plan (see at least [0146-0151], [0159], and [0210-0215]); and determining, using the workcell cost map, costs associated with the robot moving through the various portions of space; and determining the cost for the candidate motion plan based on the costs associated with the robot moving through the various portions of space (see at least [0210-0215]).
D’Andrea et al. do not explicitly disclose the score for the candidate motion plan.  However, it would have been obvious to one of ordinary skill in the art, the score obviously can be based on cost (as disclose in D’Andrea et al.) of the motion plan.  
D’Andrea et al. do not explicitly disclose a 3D model workcell volume cost map. However, Lalonde et al. disclose workcell volume cost map (see at least [0197-0198], [0202-0206], [0222-0232], and [0269-0273]), and determining a score for the candidate motion plan based on the costs associated with the robot moving through the various portions of space (see at least [0003-0004], [0041-0044], [0076-0080], [0197-0198], [0222-0233], and [0269-0273]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of D’Andrea et al. by combining the score for the candidate motion plan, and a 3D workcell volume cost map for planning optimum motion path for mobile unit through an environment.
	As per claims 9 and 19, D’Andrea et al. disclose the plurality of candidate motion plans meet a minimum diversity requirement between a particular motion 
	As per claim 10, D’Andrea et al. do not explicitly disclose a 3D model for the particular motion plan.  However, Ladonde et al. disclose the minimum diversity requirement measures a difference between an amount of space represented by a 3D model for the particular motion plan and an amount of space represented by a 3D model for the alternative motion plan (see at least [0202-0206], and [0222-0233], all disclose the local path can be trimmed as necessary to account for any obstacles and compare the minimum diversity requirement measures a difference between an amount of space represented by a 3D model for the particular motion plan and an amount of space represented by a 3D model for the alternative motion plan, such as cost and trajectory score).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of D’Andrea et al. by combining a 3D model for the particular motion plan in order 
	As per claim 11, D’Andrea et al. disclose the minimum diversity requirement measures a difference between an estimated duration of time to complete the particular motion plan and an estimated duration of time to complete the alternative motion plan (see at least [0210-0215] disclose the cost in time and space for the plurality of motion plan).  The second reference to Ladonde et al. also disclose the travel cost include amount of time to complete the motion plan in compare of the plurality of motion plan (see at least [0222-0233]).
	As per claim 12, D’Andrea et al. disclose generating a first plurality of motion plans; and sampling motion plans from the first plurality of motion plans for inclusion in the plurality of candidate motion plans based on the minimum diversity requirements (see at least [0083-0090], and [0098-0102]).
	Claim 20 is a system claim corresponding to method claim 1 above.  Therefore, it is rejected for the same rationales set forth as above.
					Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Crivella et al. (US 2018/0164775 A1)
	. Liu et al. (US 2019/0346851 A1)

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DALENA TRAN/Primary Examiner, Art Unit 3664